Case 3:20-cv-01760-X-BN Document5 Filed 07/02/20 Pagel1of2 PagelD 17

UNITED STATES DISTRICT COURT 7975 jy _ > Inn:
FOR THE NORTHERN DISTRICT OF TEXAS IN IO: 20

Quist Cosy RISK,
Plaintiff

v. QUMay Paice, DAATHMENnt 8-20CV1760-X
CA CX Qtay Civil Action No.
DStuke oF Texas

Defendant

 

TIFICA F INTE TED P IN.
(This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,

 

provides the following information:

For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.

None,

A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:

*Please separate names with a comma. Only text visible within box will print.

—_——
Case 3:20-cv-01760-X-BN Document5 Filed 07/02/20 Page2of2 PagelD 18

pea
Paul Kogoreels ee

Date:
Signature:
Print Name:
Bar Number:
Address:

City, State, Zip:

Telephone:
Fax:
E-Mail:

 

 

 

Co PnS

NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other

Documents/Certificate of Interested Persons

 
